                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:19CR380

        vs.
                                                                        ORDER
ROBERTO LUNA-NAVA,

                       Defendant.


       This matter is before the court on the motion of Federal Public Defender Mary C. Gryva
and the Office of the Federal Public Defender to withdraw as counsel for the defendant, Roberto
Luna-Nava. (Filing No. 28). Mary C. Gryva represents that the Office of the Federal Public
Defender has a conflict of interest in this matter. Mary C. Gryva and the Office of the Federal
Public Defender’s motion to withdraw (Filing No. 28) is granted.
       James R. Kozel, 11920 Burt Street, Suite 145, Omaha, NE 68154, (402) 341-0660, is
appointed to represent Roberto Luna-Nava for the balance of these proceedings pursuant to the
Criminal Justice Act. Mary C. Gryva shall forthwith provide James R. Kozel with the discovery
materials provided the defendant by the government and such other materials obtained by Mary
C. Gryva which are material to Roberto Luna-Nava’s defense.
       The clerk shall provide a copy of this order to James R. Kozel and the defendant.

       Dated this 8th day of January, 2020.

                                                     BY THE COURT:

                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
